Election/Restrictions
Species
	This application contains claims directed to the following patentably distinct species of the claimed invention:

	Species 1: Claims 2-3, 7-9, 12-14, 19-20, 22, 26, 28-34, 38-43, 47 and 52 (drawn to health improving plans or techniques relating to mechanical or invasive therapies, classified in G06H 20/40) 
	Species 2: Claims 4, 16, 21, 23, 35-37 and 50 (drawn to patient communication techniques including utilizing sound, speech and virtual avatars, classified in A61B 5/744) 		
	Species 3: Claims: 5-6, 17-18 and 44-46 (drawn to three dimensional printing of dental prostheses, classified in A61C 13/0019) 	
	Species 4: Claims: 10-11, 24-25 and 48-49 (drawn image acquisition modality, classified in G06T 2207/10)

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claims 1, 27 and 53 are generic.
In the instant case, the species are mutually exclusive, because one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first one, etc. For instance, Species 1 require obtaining authorization data associated with the orthodontic care management solution from a third party service provider, which is not required in Species 2-4; Species 2 require communicating with user/patient utilizing speech and virtual avatars, which is not required in Species 1 and 3-4;  Species 3 require three dimensional printing of dental prostheses, which is not required in Species 1-2 and 4; and Species 4 require scanning a smile anatomy of the user, which is not required in Species 1-3. Thus, the species are mutually exclusive and have acquired a separate status in the art as shown by their different classification. The different classification requires a separate field of search for each invention. For example, obtaining authorization data associated with the orthodontic care management solution from a third party service provider (as required in Species 1) would require a different search strategy then that for using virtual avatars for communication with a user (as required in Species 2). Therefore, it would be a serious burden for the Examiner to prosecute all four species at the same time. 
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141 . lf claims 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complexity of the case, Applicants are being afforded the courtesy of a written response.














Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        9/13/2021